Judith Nicely and John Bessey, Judges,
dissenting.
We would affirm the Findings of Facts, Conclusions of Law and Recommendations of the Panel of the Board of Commissioners on Grievances and Discipline as filed on December 1, 1998. The panel could best determine the credibility of the witnesses regarding the facts. The facts are not disputed, as respondent states in the transcript that the newspaper articles were accurate regarding his statement “I would run a court that views convicted felons from the standpoint that they are going to be incarcerated.”
The issue in this case is one’s interpretation of the law and what statements are acceptable under the Judicial Canon in the course of a judicial campaign. Canon 7(B)(2) states:
“A judge or a judicial candidate shall not do any of the following:
a * * *
“(c) Make pledges or promises of conduct in office other than the faithful and impartial performance of the duties of the o£fice[J”
Having reviewed the case law in Ohio and other states, we find that the statement “I would run a court that views convicted felons from the standpoint that they are going to be incarcerated” violates this canon because it implies that a judge has prejudged an issue without hearing the specific individual facts or applicable law.
The Ohio Judicial Canons follow the ABA Model Code, which has also been adopted in part by other states. The purpose of these canons is to improve public confidence in and respect for the judiciary and to establish appropriate standards of conduct that to the objective observer appear impartial. It is not the conduct that may be dominate and prevailing in some communities.
Case law is consistent that states have a compelling interest in limiting a judicial candidate’s speech. The Ohio Supreme Court recently held that the canons are binding on judicial campaign conduct. In re Complaint Against Harper (1996), 77 Ohio St.3d 211, 218, 673 N.E.2d 1253, 1260.
The Ohio Supreme Court in Harper referred to a case analogous to this case from Washington. In re Kaiser (1988), 111 Wash.2d 275, 759 P.2d 392. In Kaiser, an incumbent judge made the following campaign statements:
*69“Judge Kaiser is tough on drunk driving.... Will Roarty, the opponent, receives the majority of his financial support from drunk driving defense attorneys, whose primary interests are getting their clients off.’
* ‡
“The point is clear, I am a tough, no-nonsense judge and this group of attorneys wants to prevent my re-election.” Id. at 278, 759 P.2d at 894-395.
The Washington Supreme Court found that these statements violated the canons because the statements suggested that justice was for sale and that defendants are not entitled to a fair trial. The court further found that the statements regarding contributions by DWI defense attorneys violated the canons by calling into questions the integrity and impartiality of the judiciary.
In Harper, the Ohio Supreme Court also referred to Berger v. Supreme Court of Ohio (S.D.Ohio 1984), 598 F.Supp. 69. The facts in Berger are interesting. In Berger, the judicial candidate filed a preliminary injunction against the enforcement of the Ohio Code of Judicial Canons. The Supreme Court held that while a judicial canon prohibits a candidate from announcing views on disputed legal or political issues such as making pledges or promises of conduct in office other than a faithful and impartial performance of duties in office, it does not prohibit criticisms of judicial administration or incumbents, assuming those criticisms are not untruthful or misleading. Pledges by judicial candidates to increase the judge’s personal involvement in administration and resolution of cases which encourage dispute resolution are exempted from the judicial canons.
The court in Berger held that one of the purposes of the canons was to prohibit judicial candidates from making pledges or promises that appeal to prejudices or special interests.
“Plaintiff does not dispute that the state has a compelling interest in assuring that its elected judges are protected from untruthful criticism and that judicial campaigns are run in a manner so as not to damage the actual and perceived integrity of state judges and the bar; hence, the provision against misrepresentation. Additionally:
“ ‘Ours is an era in which members of the judiciary often are called upon to adjudicate cases squarely presenting hotly contested social or political issues. The state’s interest in ensuring that judges be and appear to be neither antagonistic nor beholden to any interest, party, or person is entitled to the greatest respect. ’ ” (Emphasis added.) Id., 598 F.Supp. at 75, quoting Morial v. Louisiana Judiciary Comm. (C.A.5, 1977), 565 F.2d 295, 302.
It is also helpful to review other states’ cases that have interpreted this canon. In Ackerson v. Kentucky Judicial Retirement & Removal Comm. (W.D.Ky.1991), *70776 F.Supp. 309, 814, Ackerson, a judicial candidate, petitioned the commission to determine with respect to what statements or promises could be made. The court held:
“The Canon does not prohibit all speech by a judicial candidate on legal issues. A candidate may fully discuss, debate, and commit himself with respect to legal issues which are unlikely to come before the court. A candidate may also fully discuss and debate legal issues which are likely to come before the court. It is only with respect to the latter that the candidate is prohibited from making direct or indirect commitments.
“We find that there is a compelling state interest in so limiting a judicial candidate’s speech, because the making of campaign commitments on issues likely to come before the court tends to undermine the fundamental fairness and impartiality of the legal system. The canon is closely tailored to this end.
“All candidates for elective office, including judicial .candidates, presumably come equipped with options ánd predilections which are the result of their life experience. A judge, however, must cast these aside, saving only his or her intrinsic notion of fundamental fairness. The canon recognizes that pre-election commitments by judicial candidates impair the integrity of the court by making the candidate appear to have pre-judged an issue without benefit of argument of counsel, applicable law, and the particular facts presented in each case.”
The Kentucky Supreme Court found that pro-life issues discussed by a candidate were issues that were likely to come before the court and that their discussion was in violation of the canons. Deters v. Judicial Retirement & Removal Comm. (1994), 873 S.W.2d 200. The court concluded:
“Mr. Deters publicly announced his view on the abortion issue for the admitted purpose of obtaining support from voters interested in that issue. In doing so, he attempted to obtain an unwarranted and illegal advantage in the election over his opponents. In so acting, he violated [the canon] by making statements that commit or appear to commit the candidate to a position with respect to cases, controversies or issues that are likely to come before the court.”
In another case from the Supreme Court of Kentucky, a judicial candidate made a commitment to the voters regarding her position on the issue of probation in child abuse cases. Summe v. Judicial Retirement & Removal Comm. (1997), 947 S.W.2d 42. The court stated:
“The obvious crux of the letter is that appellant’s opponent lets child abusers off easy and that if appellant was elected, she would not. As was aptly stated in a treatise on the various rules of judicial conduct throughout the United States:
“ ‘Ethics advisory opinions address the propriety of numerous statements and pledges candidates have proposed to use in the course of a campaign. The
*71general sense of these opinions is that anything that could be interpreted as a pledge that the candidate will take a particular approach in deciding cases or a particular class of cases is prohibited.’ Jeffrey M. Shaman et al., Judicial Conduct and Ethics, Section 11.09 p. 372 (Michie 2nd ed., 1995).”1 Id. at 46-47.
The court in Swmme also held:
“ ‘The aim of proceedings instituted pursuant to this section is to improve the quality of justice administered within the Commonwealth by examining specific complaints of judicial misconduct, determining their relation to a judge’s fitness for office and correcting any deficiencies found by taking the least severe action necessary to remedy the situation. The target is not punishment of the judge.’ ” Id. at 48, quoting Nicholson v. Judicial Retirement & Removal Comm. (1978), 562 S.W.2d 306, 308.
There are two other cases from Kentucky which found violations of this canon. In 1994, a Kentucky judge was censured for distributing campaign materials containing the phrase “solid reputations for law and order” and “does not allow plea bargaining.” In re Nolan (1984), Ky. Jud. Retirement & Removal Comm., unreported. Another Kentucky judge was suspended from office for ten days without pay for suggesting in a campaign advertisement that he would rule favorably toward a particular group if elected. In re Ehlschide (1982), Ky. Jud. Retirement & Removal Comm., unreported.
In Indiana a judicial candidate was reprimanded for distributing campaign materials in which the candidate pledged, if elected, to “stop suspending sentences” and to “stop putting criminals on probation.” In In re Haan (1997), 676 N.E.2d 740, the Supreme Court of Indiana held:
“A judge has a duty to consider requests for probation or suspension, of sentences in accordance with the law and in light of any mitigating circumstances or evidence submitted in individual cases.
“The parties agree that Mr. Hann’s pledges committed him to the outcome of criminal cases in violation of [the canon] and in a manner inconsistent "with a judge’s duties to impose sentences in accordance with the law and the evidence. Nothing less than the constitutional right to due process commands such an approach to a judge’s duties. There was nothing ‘innocuous’ about such a pledge. In effect, Hann’s campaign materials, promised the voters he would decide cases in his court without regard to evidence or applicable rules of law.” Id. at 741.
Both the State Bar of Michigan and ABA Committee on Ethics and Professional Responsibility have issued an opinion that a candidate cannot use the slogan “a strict sentencing philosophy,” as it gives the impression he or she would act in a *72biased manner in certain cases. State Bar of Michigan Comm. on Professional & Judicial Ethics, Formal Op. No. C-1219 (1980); ABA Comm. on Ethics & Professional Responsibility, Informal Op. No. 1444 (1980).
There are two cases that one must address from the federal courts regarding candidate’s statements. In Stretton v. Disciplinary Bd. of Supreme Court of Pennsylvania (C.A.3, 1991), 944 F.2d 137, a judge desired to announce his views on the following issues:
(a) the need for election of judges with a “activist” view;
(b) criminal sentencing and the rights of victims of crime;
(c) “reasonable doubt” and how we apply the standard;
(d) the need to more closely scrutinize the work of district justices;
(e) the need for various changes in judicial administration; and
(f) the need for greater sensitivity toward hiring minority lawyers and law clerks.
In Stretton, the court interpreted the Pennsylvania canon to mean that “disputed legal or political issues” refers to only those issues that are likely to come before the court. The court found that this restriction is narrowly tailored to serve the state’s compelling interest in an impartial judiciary. The court stated:
“The public has the right to expect that a court will make an assessment of the facts based on the evidence submitted in each case, and that the law will be applied regardless of the personal views of the judge. Taking a position in advance of litigation would inhibit the judge’s ability to consider the matter impartially. Even if he or she should reach the correct result in a given case, the campaign announcement would leave the impression that, in fact, if not in actuality, the case was prejudged rather than adjudicated through a proper application of the law to facts impartially determined. See Cox [v. Louisiana (1965) ], 379 U.S. [559] at 565, 85 S.Ct. [476] at 481 [13 L.Ed.2d 487 at 492-493] (State may protect against public perception that a judge’s action was in part the result of improper influence).”
The United States Seventh Circuit Court of Appeals in Buckley tried to distinguish Stretton from its finding that such a rule was unconstitutional. Buckley v. Illinois Judicial Inquiry Bd. (C.A.7, 1993), 997 F.2d 224. In Buckley, the judge circulated campaign literature that stated that “he had never written an opinion reversing a rape conviction.”
“Our conclusion that the supreme court’s rule is invalid creates undoubted tension with the Third Circuit’s decision in Stretton v. Disciplinary Board, 944 F.2d 137 (3d Cir.1991), which upheld an almost identically worded rule that had *73been promulgated by the Supreme Court of Pennsylvania. Stretton is distinguishable, although precariously. While the court employed a similar form of words as the district court judge in our case to narrow the application of the rule, it seems to have understood the rule to be confined to campaign statements that would leave the impression that a case had been ‘prejudged’' id. at 144, which seems to fold the ‘announce’ clause back into the ‘pledges or promises’ clause understood as equivalent to the ABA’s new ‘commitment’ canon. The court listed a number of issues, including the rights of victims of crime and the importance of the constitutional rights to privacy, as lying outside the rule as interpreted both by it and the chief counsel of the disciplinary authority. Id. at 139, 142. The court did not have the benefit of the insight into the scope of such a rule as is provided by a ruling such as that of the Illinois Courts Commission that condemned so innocuous a statement as a candidate’s report of his past record in ruling on a particular type of case (Justice Buckley’s comment on rape convictions). Nor did it have to confront the complexities introduced by a concession that a candidate has a broad right of reply or that the word ‘announce’ should be read to mean foretell one’s vote.” Id. at 230.
To summarize, we find that the law supports the Findings of Fact and Recommendation of the hearing panel. Campaign statements which view “convicted felons as going to be incarcerated” are prejudicial. These statements appeal to special interests and unfairly treat felons as a class of persons without respect to their individual differences.

. This book was a valuable source of information.